Citation Nr: 1316078	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for benign paroxysmal positional vertigo, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist the Veteran upon the filing of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA's duty to notify includes informing the Veteran of any information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The duty to notify also includes informing the Veteran of the type of evidence necessary to establish a disability rating or effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In May 2007, the Veteran filed her claim for entitlement to an increased rating for benign paroxysmal positional vertigo.  However, the RO did not provide the Veteran with a VCAA notice letter with regard to her claim.  While a letter was sent to her in September 2008, the contents of that letter do not satisfy the VCAA requirements.  Accordingly, as the RO has not complied with its duty to notify under the VCAA, the Board must remand the Veteran's claim for the RO to provide the required VCAA notice letter.

Additionally, although the Veteran underwent two VA examinations after she filed her claim in May 2007, neither examination addressed the severity of her benign paroxysmal positional vertigo.  While the July 2007 VA neurological examination noted the Veteran's complaints of feeling lightheaded and nauseous once per week, her complaints were noted in the context of an examination for the neurological symptoms associated with her service-connected lumbar strain, and did not discuss her symptoms with respect to her benign paroxysmal positional vertigo or otherwise adequately address her symptoms with respect to the pertinent rating criteria.  Thus, the July 2007 VA examination is inadequate upon which to base an appellate decision with respect to the Veteran's claim for an increased rating for benign paroxysmal positional vertigo, and a new examination must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran with regard to her claim for entitlement to an increased rating for benign paroxysmal positional vertigo.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice must also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity of her benign paroxysmal positional vertigo.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  The examiner must state whether the Veteran suffers from occasional dizziness or dizziness and occasional staggering.  The examiner should also indicate whether the Veteran has any other diseases of the ear, such as Meniere's syndrome or hearing impairment, and if so, the severity of that disability.

3.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


